Pope, Judge.
This court having entered a judgment in the above-styled case at 196 Ga. App. 475 (396 SE2d 243) (1990) reversing the judgment of the trial court, and the judgment of this court having been reversed on certiorari by the Supreme Court at 261 Ga. 253 (403 SE2d 205) (1991), judgment heretofore rendered by this court is vacated, and the judgment of the Supreme Court is made the judgment of this court.

Judgment affirmed.


Beasley and Andrews, JJ., concur.

*124Decided September 6, 1991.
Newton & Howell, John T. Newton, Jr., for appellants.
Thomas W. Malone, Middleton & Anderson, Robert H. Benfield, Jr., for appellee.